DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 1/14/2022.
Claim(s) 13 and 14 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-12 and 15-22 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 10-15, filed 10/14/2022, with respect to the rejection(s) of claim(s) 1-12 and 15-22 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Webb et al. US 20150282130 and Suzuki et al. US 20130051269.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. US 20150282130 (cited in Final Rejection dated 10/15/2021) in view of Suzuki et al. US 20130051269.

As to claim 1:
Webb et al. discloses:
A method of operating a radio node in a Radio Access Network, RAN, the method comprising: 
transmitting, according to a transmission timing, a data element of a data stream associated to an acknowledgement signaling process, 
(“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19. The scheduling unit in the base station is aware that the terminal device will react in this way and correspondingly avoids scheduling for a retransmission of the transport block associated with HARQ process H1 as a consequence of having sent the positive acknowledgement in association with HARQ process H2. That is to say, the base station avoids scheduling for a retransmission associated with HARQ process H1 based on acknowledgment signalling provided in association 
(where
“first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19”/”Instead the resources may be allocated for uplink communication of a different transport block from the terminal device” maps to “transmitting, according to a transmission timing, a data element of a data stream associated to an acknowledgement signaling process”, where “retransmission of TB1”/”uplink communication of a different transport block” maps to “data element”, 
“TB1”/”TB2”/FIG. 6 maps to “data stream”,
“HARQ process”/”ACK” maps to “acknowledgement signaling process”

the transmission timing being determined based on a retransmission indication indicating whether one of: 
(where
Determining whether to use the “resources” for communication of “a different transport block” or for “retransmission of TB1” maps to “determined...whether”
“retransmission indication”

the data element is to be transmitted the first time in the data stream; and
(where
“Instead the resources may be allocated for uplink communication of a different transport block from the terminal device”/”TB1”/”TB2” maps to “the data element is to be transmitted the first time in the data stream”, where “different transport block” maps to “data element is to be transmitted the first time in the data stream”, where “different” maps to “first time”

 the data element is to be retransmitted in the data stream; and 
(where
“retransmission of TB1”/”TB2” maps to “the data element is to be retransmitted in the data stream”, where “retransmission” maps to “retransmitted”, “TB1” maps to “data element”, “TB1”/”TB2” maps to “data stream”,

the transmission timing indicating a transmission time interval in which to transmit the data element after reception of the retransmission indication.
(where
“based on acknowledgment signalling ...the resources may be allocated for uplink communication of a different transport block”/”ACK” maps to “the transmission timing indicating a transmission time interval in which to transmit the data element after reception of the retransmission indication”, “resources” maps to “transmission time interval”, “allocated” maps to “transmission timing”, “uplink communication of a different transport block” maps to “transmit the data element”, “based on” maps to “after reception”, “ACK” associated with “ACK”/”NACK”/FIG. 6 maps to “retransmission indication”

Webb et al. teaches determining whether resources associated with a TTI should be used for retransmission or transmission based on reception of an ACK/NACK.

Webb et al. as described above does not explicitly teach:
a redundancy indication pertaining to at least a size of the data element,

However, Suzuki et al. further teaches a RV capability which includes:
a redundancy indication pertaining to at least a size of the data element,
(“The uplink data (UL-SCH) and the downlink data (DL-SCH) are transport channels. A unit in which the uplink data is transmitted by the PUSCH and a unit in which the downlink data is transmitted by the PDSCH are called transport blocks. The transport block is a unit that is handled in a MAC (Media Access Control) layer; control on HARQ (retransmission) is performed for each transport block. In a physical layer, the transport block is associated with a code word; signal processing such as coding is performed for each code word. A transport block size is the number of bits in the transport block. The mobile station 
(“For example, the DCI format 0A includes: information indicating the allocation of radio resources in the PUSCH (Resource block assignment); a TPC (Transmission Power Control) command used for transmit power control of the PUSCH; information used for determining a cyclic shift used for the uplink reference signal time-multiplexed with the PUSCH (Cyclic shift for demodulation reference signal); the number of sequences that are spatially multiplexed; information that indicates precoding performed on those sequences (precoding information); information on the Modulation and Coding Scheme and Redundancy version (MCS&RV); and information that indicates the new transmission or retransmission of the uplink data (New Data Indicator: NDI). The redundancy version is information that indicates which part of a bit sequence having the uplink data coded the mobile station apparatus 1 transmits by the PUSCH.”; Suzuki et al.; 0045)
(where
“RV”/”Redundancy version” maps to “redundancy indication”,
“A transport block size is the number of bits in the transport block. The mobile station apparatus 1 recognizes the transport block size from: the number of Physical Resource Blocks (PRB) indicated by information included in the uplink grant or ... and indicating the allocation of radio resources; and the MCS “pertaining to at least a size of the data element”, where “transport block size” maps to “size of the data element”, “from” maps to “pertaining to”

		Where Suzuki et al. determined a transport block size based upon the RV.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RV capability of Suzuki et al. into Webb et al. By modifying the communication/processing of Webb et al. to include the RV capability as taught by the communication/processing of Suzuki et al., the benefits of improved ACK/NACK (Webb et al.; 0133) with improved effectiveness (Suzuki et al.; 0025) are achieved.

As to claim 2:
Webb et al. discloses:
A radio node for a Radio Access Network, RAN, the radio node being configured to: 
transmit, according to a transmission timing, a data element of a data stream associated to an acknowledgement signaling process,  
(“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ 
(where
“first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19”/”Instead the resources may be allocated for uplink communication of a different transport block from the terminal device” maps to “transmitting, according to a transmission timing, a data element of a data stream associated to an acknowledgement signaling process”, where “retransmission of TB1”/”uplink communication of a different transport block” maps to “data element”, 
“TB1”/”TB2”/FIG. 6 maps to “data stream”,
“HARQ process”/”ACK” maps to “acknowledgement signaling process”

the transmission timing being determined based on a retransmission indication indicating whether one of:  
(where
Determining whether to use the “resources” for communication of “a different transport block” or for “retransmission of TB1” maps to “determined...whether”
“ACK”/”NACK”/FIG. 6 maps to “retransmission indication”

the data element is to be transmitted the first time in the data stream; and
(where
“Instead the resources may be allocated for uplink communication of a different transport block from the terminal device”/”TB1”/”TB2” maps to “the data element is to be transmitted the first time in the data stream”, where “different transport block” maps to “data element is to be transmitted the first time in the data stream”, where “different” maps to “first time”

the data element is to be retransmitted in the data stream; and
(where
“the data element is to be retransmitted in the data stream”, where “retransmission” maps to “retransmitted”, “TB1” maps to “data element”, “TB1”/”TB2” maps to “data stream”,

the transmission timing indicating a transmission time interval in which to transmit the data element after reception of the retransmission indication.
(where
“based on acknowledgment signalling ...the resources may be allocated for uplink communication of a different transport block”/”ACK” maps to “the transmission timing indicating a transmission time interval in which to transmit the data element after reception of the retransmission indication”, “resources” maps to “transmission time interval”, “allocated” maps to “transmission timing”, “uplink communication of a different transport block” maps to “transmit the data element”, “based on” maps to “after reception”, “ACK” associated with “ACK”/”NACK”/FIG. 6 maps to “retransmission indication”

Webb et al. teaches determining whether resources associated with a TTI should be used for retransmission or transmission based on reception of an ACK/NACK.

Webb et al. as described above does not explicitly teach:
a redundancy indication pertaining to at least a size of the data element,

However, Suzuki et al. further teaches a RV capability which includes:
a redundancy indication pertaining to at least a size of the data element,
(“The uplink data (UL-SCH) and the downlink data (DL-SCH) are transport channels. A unit in which the uplink data is transmitted by the PUSCH and a unit in which the downlink data is transmitted by the PDSCH are called transport blocks. The transport block is a unit that is handled in a MAC (Media Access Control) layer; control on HARQ (retransmission) is performed for each transport block. In a physical layer, the transport block is associated with a code word; signal processing such as coding is performed for each code word. A transport block size is the number of bits in the transport block. The mobile station apparatus 1 recognizes the transport block size from: the number of Physical Resource Blocks (PRB) indicated by information included in the uplink grant or the downlink assignment and indicating the allocation of radio resources; and the MCS (MCS&RV).”; Suzuki et al.; 0056)
(“For example, the DCI format 0A includes: information indicating the allocation of radio resources in the PUSCH (Resource block assignment); a TPC (Transmission Power Control) command used for transmit power control of the PUSCH; information used for determining a cyclic shift used for the uplink reference signal time-multiplexed with the PUSCH (Cyclic shift for demodulation reference signal); the number of sequences that are spatially multiplexed; information that indicates precoding performed on those sequences (precoding information); information on the Modulation and Coding Scheme and 
(where
“RV”/”Redundancy version” maps to “redundancy indication”,
“A transport block size is the number of bits in the transport block. The mobile station apparatus 1 recognizes the transport block size from: the number of Physical Resource Blocks (PRB) indicated by information included in the uplink grant or ... and indicating the allocation of radio resources; and the MCS (MCS&RV)” maps to “pertaining to at least a size of the data element”, where “transport block size” maps to “size of the data element”, “from” maps to “pertaining to”

		Where Suzuki et al. determined a transport block size based upon the RV.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RV capability of Suzuki et al. into Webb et al. By modifying the communication/processing of Webb et al. to include the RV capability as taught by the communication/processing of Suzuki et al., the benefits of improved ACK/NACK 

As to claim 3:
Webb et al. discloses:
A method of operating a radio node in a Radio Access Network, RAN, the method comprising: 
transmitting acknowledgement signaling associated to a data stream, the acknowledgement signaling comprising a retransmission indication, which indicates whether the data stream has been correctly received or not, the retransmission indication being determined based on associating, with the data stream, a data element received at a reception timing,   
(“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19. The scheduling unit in the base station is aware that the terminal device will react in this way and correspondingly avoids scheduling for a retransmission of the transport block associated with HARQ process H1 as a consequence of having sent the positive acknowledgement in association with HARQ process H2. That 
(where
“ACK signaling” maps to “acknowledgement signaling”
 “TB1”/”TB2”/FIG. 6 maps to “data stream”,
“ACK”/“NACK”/FIG. 6 maps to “retransmission indication, which indicates whether the data stream has been correctly received or not”
“TB1” maps to “data element”
“FIG. 6 illustrates “reception timing”

the reception timing being determined based on whether the data element is one of:   
(where
Determining whether to use the “resources” for communication of “a different transport block” or for “retransmission of TB1” maps to “determined...whether”
“ACK”/”NACK”/FIG. 6 maps to “retransmission indication”

scheduled for a first transmission in the data stream; and
(where
“Instead the resources may be allocated for uplink communication of a different transport block from the terminal device”/”TB1”/”TB2” maps to “the data element is to be transmitted the first time in the data stream”, where “different transport block” maps to “data element is to be transmitted the first time in the data stream”, where “different” maps to “first time”

scheduled to be retransmitted in the data stream; and
(where
“retransmission of TB1”/”TB2” maps to “the data element is to be retransmitted in the data stream”, where “retransmission” maps to “retransmitted”, “TB1” maps to “data element”, “TB1”/”TB2” maps to “data stream”,

the reception timing indicates a reception time interval in which the data element is scheduled to be received after transmission of the acknowledgment signaling.
(where
“based on acknowledgment signalling ...the resources may be allocated for uplink communication of a different transport block”/”ACK” maps to “the transmission timing indicating a transmission time interval in which to transmit the data element after reception of the retransmission indication”, “resources” maps “transmission time interval”, “allocated” maps to “transmission timing”, “uplink communication of a different transport block” maps to “transmit the data element”, “based on” maps to “after reception”, “ACK” associated with “ACK”/”NACK”/FIG. 6 maps to “retransmission indication”

Webb et al. teaches determining whether resources associated with a TTI should be used for retransmission or transmission based on reception of an ACK/NACK.

Webb et al. as described above does not explicitly teach:
a redundancy indication pertaining to at least a size of the data element,

However, Suzuki et al. further teaches a RV capability which includes:
a redundancy indication pertaining to at least a size of the data element,
(“The uplink data (UL-SCH) and the downlink data (DL-SCH) are transport channels. A unit in which the uplink data is transmitted by the PUSCH and a unit in which the downlink data is transmitted by the PDSCH are called transport blocks. The transport block is a unit that is handled in a MAC (Media Access Control) layer; control on HARQ (retransmission) is performed for each transport block. In a physical layer, the transport block is associated with a code word; signal processing such as coding is performed for each code word. A transport block size is the number of bits in the transport block. The mobile station apparatus 1 recognizes the transport block size from: the number of Physical 
(“For example, the DCI format 0A includes: information indicating the allocation of radio resources in the PUSCH (Resource block assignment); a TPC (Transmission Power Control) command used for transmit power control of the PUSCH; information used for determining a cyclic shift used for the uplink reference signal time-multiplexed with the PUSCH (Cyclic shift for demodulation reference signal); the number of sequences that are spatially multiplexed; information that indicates precoding performed on those sequences (precoding information); information on the Modulation and Coding Scheme and Redundancy version (MCS&RV); and information that indicates the new transmission or retransmission of the uplink data (New Data Indicator: NDI). The redundancy version is information that indicates which part of a bit sequence having the uplink data coded the mobile station apparatus 1 transmits by the PUSCH.”; Suzuki et al.; 0045)
(where
“RV”/”Redundancy version” maps to “redundancy indication”,
“A transport block size is the number of bits in the transport block. The mobile station apparatus 1 recognizes the transport block size from: the number of Physical Resource Blocks (PRB) indicated by information included in the uplink grant or ... and indicating the allocation of radio resources; and the MCS (MCS&RV)” maps to “pertaining to at least a size of the data element”, where “size of the data element”, “from” maps to “pertaining to”

		Where Suzuki et al. determined a transport block size based upon the RV.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RV capability of Suzuki et al. into Webb et al. By modifying the communication/processing of Webb et al. to include the RV capability as taught by the communication/processing of Suzuki et al., the benefits of improved ACK/NACK (Webb et al.; 0133) with improved effectiveness (Suzuki et al.; 0025) are achieved.

As to claim 4:
Webb et al. discloses:
A radio node for a Radio Access Network, RAN, the radio node being configured to: 
transmit acknowledgement signaling associated to a data stream, the acknowledgement signaling comprising a retransmission indication, which indicates whether the data stream has been correctly received or not, the retransmission indication being determined based on associating, with the data stream, a data element received at a reception timing, 

(where
“ACK signaling” maps to “acknowledgement signaling”
 “TB1”/”TB2”/FIG. 6 maps to “data stream”,
“ACK”/“NACK”/FIG. 6 maps to “retransmission indication, which indicates whether the data stream has been correctly received or not”
“data element”
“FIG. 6 illustrates “reception timing”

the reception timing being determined based on whether the data element is one of:   
(where
Determining whether to use the “resources” for communication of “a different transport block” or for “retransmission of TB1” maps to “determined...whether”
“ACK”/”NACK”/FIG. 6 maps to “retransmission indication”

scheduled for a first transmission in the data stream; and
(where
“Instead the resources may be allocated for uplink communication of a different transport block from the terminal device”/”TB1”/”TB2” maps to “the data element is to be transmitted the first time in the data stream”, where “different transport block” maps to “data element is to be transmitted the first time in the data stream”, where “different” maps to “first time”

scheduled to be retransmitted in the data stream; and
(where
“retransmission of TB1”/”TB2” maps to “the data element is to be retransmitted in the data stream”, where “retransmission” maps to “retransmitted”, “TB1” maps to “data element”, “TB1”/”TB2” maps to “data stream”,

the reception timing indicates a reception time interval in which the data element is scheduled to be received after transmission of the acknowledgment signaling.
(where
“based on acknowledgment signalling ...the resources may be allocated for uplink communication of a different transport block”/”ACK” maps to “the transmission timing indicating a transmission time interval in which to transmit the data element after reception of the retransmission indication”, “resources” maps to “transmission time interval”, “allocated” maps to “transmission timing”, “uplink communication of a different transport block” maps to “transmit the data element”, “based on” maps to “after reception”, “ACK” associated with “ACK”/”NACK”/FIG. 6 maps to “retransmission indication”

Webb et al. teaches determining whether resources associated with a TTI should be used for retransmission or transmission based on reception of an ACK/NACK.

Webb et al. as described above does not explicitly teach:
a redundancy indication pertaining to at least a size of the data element,


a redundancy indication pertaining to at least a size of the data element,
(“The uplink data (UL-SCH) and the downlink data (DL-SCH) are transport channels. A unit in which the uplink data is transmitted by the PUSCH and a unit in which the downlink data is transmitted by the PDSCH are called transport blocks. The transport block is a unit that is handled in a MAC (Media Access Control) layer; control on HARQ (retransmission) is performed for each transport block. In a physical layer, the transport block is associated with a code word; signal processing such as coding is performed for each code word. A transport block size is the number of bits in the transport block. The mobile station apparatus 1 recognizes the transport block size from: the number of Physical Resource Blocks (PRB) indicated by information included in the uplink grant or the downlink assignment and indicating the allocation of radio resources; and the MCS (MCS&RV).”; Suzuki et al.; 0056)
(“For example, the DCI format 0A includes: information indicating the allocation of radio resources in the PUSCH (Resource block assignment); a TPC (Transmission Power Control) command used for transmit power control of the PUSCH; information used for determining a cyclic shift used for the uplink reference signal time-multiplexed with the PUSCH (Cyclic shift for demodulation reference signal); the number of sequences that are spatially multiplexed; information that indicates precoding performed on those sequences (precoding information); information on the Modulation and Coding Scheme and Redundancy version (MCS&RV); and information that indicates the new 
(where
“RV”/”Redundancy version” maps to “redundancy indication”,
“A transport block size is the number of bits in the transport block. The mobile station apparatus 1 recognizes the transport block size from: the number of Physical Resource Blocks (PRB) indicated by information included in the uplink grant or ... and indicating the allocation of radio resources; and the MCS (MCS&RV)” maps to “pertaining to at least a size of the data element”, where “transport block size” maps to “size of the data element”, “from” maps to “pertaining to”

		Where Suzuki et al. determined a transport block size based upon the RV.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RV capability of Suzuki et al. into Webb et al. By modifying the communication/processing of Webb et al. to include the RV capability as taught by the communication/processing of Suzuki et al., the benefits of improved ACK/NACK (Webb et al.; 0133) with improved effectiveness (Suzuki et al.; 0025) are achieved.


As to claim 5:
Webb et al. discloses:
The method, wherein the data stream comprises at least one data element.
(“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19. The scheduling unit in the base station is aware that the terminal device will react in this way and correspondingly avoids scheduling for a retransmission of the transport block associated with HARQ process H1 as a consequence of having sent the positive acknowledgement in association with HARQ process H2. That is to say, the base station avoids scheduling for a retransmission associated with HARQ process H1 based on acknowledgment signalling provided in association with a different HARQ process (in this example HARQ process H2). This may be done by not reserving/allocating (or cancelling an existing reservation/allocation of) resources for such a retransmission. Instead the resources may be allocated 
(where “TB1” maps to “one data element”)

As to claim 6:
Webb et al. discloses:
The method, wherein the data elements of the data stream represent at least one of the same content and payload.
(“One retransmission approach would be for the UE to retransmit the data using a different combination of systematic and parity bits. In LTE, these different combinations are referred to as redundancy versions (RVs). An eNB receiving such a retransmission comprising a different RV is able to combine the two (or more) RVs in an effort to increase the likelihood of correct decoding. This process is known as an incremental redundancy process.”; Webb et al.; 0008)

As to claim 7:
Webb et al. discloses:
The method, a reception timing indicates a reception time interval in which the data element is scheduled to be received after transmission of acknowledgment signaling.
(“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ 

As to claim 8:
Webb et al. discloses:
The method, wherein a time interval between the timing of reception of the retransmission indication and the transmission timing for a data element to be retransmitted is different than the time interval between the timing of reception of the retransmission indication and the transmission timing for a data element to be transmitted for the first time.

	(where
	“resources...for use by another terminal device” is considered as indicating the “terminal device” will use resources not at the same time)

As to claim 9:

The method, wherein the acknowledgment signaling process is one of a HARQ process and .... 
(“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19. The scheduling unit in the base station is aware that the terminal device will react in this way and correspondingly avoids scheduling for a retransmission of the transport block associated with HARQ process H1 as a consequence of having sent the positive acknowledgement in association with HARQ process H2. That is to say, the base station avoids scheduling for a retransmission associated with HARQ process H1 based on acknowledgment signalling provided in association with a different HARQ process (in this example HARQ process H2). This may be done by not reserving/allocating (or cancelling an existing reservation/allocation of) resources for such a retransmission. Instead the resources may be allocated for uplink communication of a different transport block from the terminal device, or for use by another terminal device in the network.”; Webb et al.; 0120, FIG. 6)
	
As to claim 10:

The method, wherein the retransmission indication at least one of comprises and is implemented as ACK/NACK signaling.
(see FIG. 6)

As to claim 11:
Webb et al. discloses:
A method, wherein, if reception of the retransmission indication is one of scheduled and occurring in transmission  n, the transmission timing indicates a transmission time interval n+k for transmitting the data element, wherein k for a retransmission of the data element is smaller than k for a first transmission of a data element.
(where
FIG. 6 illustrates “NACK” in “TTI 7”, “TB1” retransmitted in “TTIs 8-11” and “TB2” being transmitted in “TTIs 12-14”, so “7” maps to “n”, “8” maps to “k for a retransmission”, and “12” maps to “k for a first transmission”, and “8” is smaller than “12” which maps to “smaller”

As to claim 12:
Webb et al. discloses:
A method, wherein the transmission timing is further based on at least one of: an allocation of resources for transmitting the data element; and ...


As to claim 15:
Webb et al. discloses:
A method, wherein the data stream comprises at least one data element.


As to claim 16:
Webb et al. discloses:
The method, wherein the data elements of the data stream represent at least one of the same content and payload.


As to claim 17:
Webb et al. discloses:
A method, the a transmission timing indicates a transmission time interval in which to transmit the data element after reception of the retransmission
 (“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19. The scheduling unit in the base station is aware that the terminal device will react in this way and correspondingly avoids scheduling for a retransmission of the transport block associated with HARQ process H1 as a consequence of having sent the positive acknowledgement in association with HARQ process H2. That is to say, the base station avoids scheduling for a retransmission associated with 

As to claim 18:
Webb et al. discloses:
The method, wherein a time interval between the timing of reception of the retransmission indication and the transmission timing for a data element to be retransmitted is different than the time interval between the timing of reception of the retransmission indication and the transmission timing for a data element to be transmitted for the first time.
(“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19. The scheduling unit in the base station is aware that the terminal device will react in this way and correspondingly avoids scheduling for a retransmission of the 
	(where
	“resources...for use by another terminal device” is considered as indicating the “terminal device” will use resources not at the same time)

As to claim 19:
Webb et al. discloses:
The method, wherein the acknowledgment signaling process is one of a HARQ process and .... 
(“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process 

As to claim 20:
Webb et al. discloses:
The method, wherein the retransmission indication at least one of comprises and is implemented as ACK/NACK signaling.
(see FIG. 6)

As to claim 21:
Webb et al. discloses:
A method, wherein, if reception of the retransmission indication is one of scheduled and occurring in transmission  n, the transmission timing indicates a transmission time interval n+k for transmitting the data element, wherein k for a retransmission of the data element is smaller than k for a first transmission of a data element.
(where
FIG. 6 illustrates “NACK” in “TTI 7”, “TB1” retransmitted in “TTIs 8-11” and “TB2” being transmitted in “TTIs 12-14”, so “7” maps to “n”, “8” maps to “k for a retransmission”, and “12” maps to “k for a first transmission”, and “8” is smaller than “12” which maps to “smaller”

As to claim 22:
Webb et al. discloses:
A method, wherein the reception timing is further based on at least one of: an allocation of resources for transmitting the data element; and ...
(“On receiving the ACK in TTI 11 the corresponding HARQ process H2 recognises there is no need to schedule its own retransmission at a later time in accordance with similar principles to those underlying conventional HARQ operation. However, a significant aspect of this embodiment of the invention is that the first HARQ process H1 is also configured to also take account of the ACK signalling received in TTI 11 in association with the second HARQ process H2 and to cancel its own planned retransmission of TB1 in TTIs 16 to 19. The scheduling unit in the base station is aware that the terminal device will react in this way and correspondingly avoids scheduling for a retransmission of the transport block associated with HARQ process H1 as a consequence of having 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Michael K Phillips/Examiner, Art Unit 2464